IN THE SUPREME COURT OF TEXAS
                                      ════════════════
                                          NO. 17-0836
                                      ════════════════

   CITY OF DALLAS, MIKE RAWLINGS, SCOTT GRIGGS, ADAM MEDRANO, CASEY
 THOMAS II, CAROLYN KING ARNOLD, RICKEY D. CALLAHAN, MONICA R. ALONZO,
 TIFFINNI A. YOUNG, ERIK WILSON, MARK CLAYTON, B. ADAM MCGOUGH, LEE M.
 KLEINMAN, SANDY GREYSON, JENNIFER S. GATES, PHILIP T. KINGSTON, AND A.C.
                          GONZALEZ, PETITIONERS
                                                 v.
   DAVID S. MARTIN, JAMES A. BRADDOCK, OBIE CARTMILL, ROBERT
     DALE MARTIN, O.J. ADAIR, GEORGE G. PARKER, JOE M. GUNN,
     STEPHEN W. TOTH, NATHAN TRAMMEL, TODD A. STRATMAN,
     INDIVIDUALLY AND ON BEHALF OF ALL OTHERS SIMILARLY
     SITUATED, AND DALLAS POLICE AND FIRE PENSION SYSTEM,
                           RESPONDENTS
          ════════════════════════════════════════════════════
                           ON PETITION FOR REVIEW
          ════════════════════════════════════════════════════
                            CORRECTED ORDER

       1.     The motion to abate appeal, filed on June 27, 2018, is granted in part and this case is
ABATED to allow the parties to proceed with settlement negotiations.
       2.     The Court lifts the stay imposed by section 51.014(b) of the Texas Civil Practice and
Remedies Code, in Cause No. 1-95-506, styled David S. Martin, et al. v. City of Dallas and Cause
No. 1-95-107, styled George G. Parker, et al. v. City of Dallas in the 382nd District Court of
Rockwall County, Texas, for the limited purpose of allowing the parties to finalize a settlement.
       3.     This case is removed from the Court's active docket until September 4, 2018, by
which time the parties must file either a status report or a motion to dismiss. The parties shall
immediately notify this Court about any changes in status in the settlement proceedings.


       Done at the City of Austin, this 6th day of July, 2018.



                                                      BLAKE A. HAWTHORNE, CLERK
                                                      SUPREME COURT OF TEXAS

                                                      By Claudia Jenks, Chief Deputy Clerk